 
 
IB 
Union Calendar No. 275
111th CONGRESS 2d Session 
H. R. 4493
[Report No. 111–484] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2010 
Ms. Bordallo (for herself, Mr. Abercrombie, Mr. Faleomavaega, Mr. Farr, Mrs. Christensen, Mrs. Capps, and Mr. Honda) introduced the following bill; which was referred to the Committee on Natural Resources 
 

May 18, 2010
Additional sponsors: Ms. Ros-Lehtinen, Mr. Kildee, and Ms. Hirono


May 18, 2010
Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on January 21, 2010




A BILL 
To provide for the enhancement of visitor services, fish and wildlife research, and marine and coastal resource management on Guam related to the Marianas Trench Marine National Monument, and for other purposes. 
 

1.Short titleThis Act may be cited as the Bunitan Tåsi Act.
2.DefinitionsIn this Act:
(1)ProclamationThe term Proclamation means Presidential Proclamation 8335 of January 6, 2009.
(2)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Commerce.
3.Treatment of the Government of Guam as a cooperating agencyIn implementing the Proclamation, the Secretaries shall treat the Government of Guam as a cooperating agency with responsibilities and roles similar to the Government of the Commonwealth of the Northern Mariana Islands, including with respect to membership on the Mariana Monument Advisory Council.
4.Enhancement of National Wildlife Refuge System resource management, visitor services, and environmental education programs on Guam
(a)In generalThe Secretary of the Interior may—
(1)enhance existing visitor services programs at the Guam National Wildlife Refuge; and
(2)initiate a comprehensive program, in consultation with the Government of Guam, to—
(A)facilitate natural resource exploration and research; and
(B)encourage tourism, recreation, and economic opportunities to build public awareness and appreciation of the natural resources under the jurisdiction of the Department of the Interior and the Department of Commerce.
(b)Included activitiesActivities under subsection (a) may include—
(1)enhanced resource management, research, and visitor services programs to promote and interpret for the general public the fish and wildlife resources of Guam including activities to improve conservation of coral reef ecosystems (as that term is defined in the Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.)) and activities to conserve the marine resources of Guam, including indigenous fishing; and
(2)the facilitation of environmental education for students on Guam in partnership with the University of Guam, the Guam Community College, and the Guam Department of Education.
(c)DonationsFor the purposes of carrying out this section, the Secretary of the Interior may accept, retain, and expend donations of funds, and use property or services donated from private persons and entities or from public entities.
 Amend the title so as to read: A bill to provide for treatment of the Government of Guam as a cooperating agency in the implementation of the Presidential proclamation that established the Marianas Trench Marine National Monument, to provide for the enhancement of visitor services at the Guam National Wildlife Refuge, and for other purposes..

May 18, 2010
Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
